     Case 5:19-cv-00194-MCR-MJF Document 1 Filed 07/03/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION



HILAND PARK UNITED PENTECOSTAL
CHURCH,

      Plaintiff,                           FEDERAL COURT CASE NO:
                                           STATE CASE NO.: 19001972CA
v.

GUIDEONE ELITE INSURANCE COMPANY,

      Defendant.
_______________________________________/

                           NOTICE OF REMOVAL

      COMES NOW Defendant, GuideOne Mutual Insurance Company

("GuideOne"), through its undersigned counsel, pursuant to 28 U.S.C. §§

1332, 1441 and 1446, and hereby files this short and plain statement of

the grounds for removing this cause of action to the United States District

Court for Northern District of Florida, Panama City Division, together with

a copy of all process, pleadings, and orders served upon GuideOne in

the state court case. In support thereof, GuideOne states the following:

                      The Notice of Removal is Timely

      1.     Plaintiff is incorporated in the State of Florida and Defendant is

incorporated in the State of Iowa, its prinicipal place of business is in Iowa,
     Case 5:19-cv-00194-MCR-MJF Document 1 Filed 07/03/19 Page 2 of 4



and it is authorized to do business in the State of Florida.

      2.    On June 4, 2019, Plaintiff, Hiland Park United Pentecostal

Church sued GuideOne for breach of contract and requested a declaratory

judgment. The lawsuit is pending in the Fourteenth Judicial Circuit, in and

for Bay County, Florida. The state court case is Case No. 19-001972-CA.

      3.    GuideOne was served with the Petition for Declaratory Relief

on June 13, 2019.

      4.    Copies of all process, pleadings, and orders served upon

Defendant and such other papers as required by the local rules of court,

are attached hereto as Exhibit A.

      5.    On June 24, 2019, counsel for Plaintiff sent a letter to

GuideOne with a claim for damages in excess of $75,000.00. See Exhibit

B attached hereto. Plaintiff’s demand satisfies the amount in controversy

required by 28 U.S.C. §1332, such that district courts have jurisdiction over

the pending action.

      6.    This action is appropriate for removal because the claims could

have originally been brought in federal court, in accordance with 28 U.S.C.

§1441(a).

      7.    Attached as Exhibit C is a copy of the Certification of Notice of

Removal, which will be filed by Defendant in the state court where this


                                       2
      Case 5:19-cv-00194-MCR-MJF Document 1 Filed 07/03/19 Page 3 of 4



action is pending.

      8.    Attached as Exhibit D is a copy of the Notice of Removal to

Opposing Counsel, which will be filed by Defendant in the state court where

this action is pending.

      WHEREFORE,          Defendant,   GUIDEONE       ELITE    INSURANCE

COMPANY, respectfully requests that this Honorable Court exercise

jurisdiction over this matter.




                                 BUTLER WEIHMULLER KATZ CRAIG LLP

                                 /s/ Julius F. Parker, III
                                 KATHY J. MAUS, ESQ.
                                 Florida Bar No.: 0896330
                                 kmaus@butler.legal
                                 JULIUS F. PARKER, III, ESQ.
                                 Florida Bar No.: 0160857
                                 jparker@butler.legal
                                 Secondary: apinnock@butler.legal
                                 Mail Center: 400 N. Ashley Drive, Suite 2300
                                                Tampa, Florida 33602
                                 Telephone: (850) 894-4111
                                 Facsimile: (850) 894-4999
                                 Attorneys for Defendant, Guideone Elite
                                 Insurance Company




                                       3
     Case 5:19-cv-00194-MCR-MJF Document 1 Filed 07/03/19 Page 4 of 4



                       CERTIFICATE OF SERVICE

     I certify that a copy hereof has been furnished to:

           Steven M. Bush, Esq.
           Stephen T. Holman, Esq.
           The Bush Law Group, L.L.C.
           6622 Southpoint Drive S, Suite 190
           Jacksonville, FL 32216
           smbush@bushlawgroup.net; STH@Holmanfirm.com
           Secondary: ADLane@BushLawGroup.net;
           KRDupries@BushLawGroup.net
           Attorneys For: Petitioner

by ECF on July 3, 2019.

                                /s/ Julius F. Parker, III
                                JULIUS F. PARKER, III, ESQ.




                                     4
